



EXHIBIT 10.1





--------------------------------------------------------------------------------



ELECTRONIC ARTS INC.
2000 EQUITY INCENTIVE PLAN
PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD



--------------------------------------------------------------------------------







[PARTICIPANT INFORMATION]


Electronic Arts Inc., a Delaware corporation, (the “Company”) hereby grants on
the date hereof (the “Award Date”) to the Participant named above a
Performance-Based Restricted Stock Unit Award (the “Award”) consisting of
Restricted Stock Units issued under the Company’s 2000 Equity Incentive Plan, as
amended (the “Plan”), to receive the total number of units set forth below of
the Company’s Common Stock (the “Award Units”). The Award is intended to qualify
as “qualified performance-based compensation” as described in
Section 162(m)(4)(C) of the Code. The Award is subject to all the terms and
conditions set forth herein, in the attached Appendix A, Appendix B, Appendix C
and in the Plan, the provisions of which are incorporated herein by reference.
The principal features of the Award are as follows:


TARGET NUMBER OF AWARD UNITS:        [___________]


MAXMIMUM NUMBER OF AWARD UNITS*:    [___________]


* The actual number of Award Units that vest pursuant to the terms and condition
of this Award will be between 0% and 200% of the Target Number of Award Units.
The Maximum Number of Award Units represents 200% of the Target Number of Award
Units.


Performance-based Vesting Schedule: Subject to the terms and conditions of the
Plan, Appendix A, Appendix B, and this paragraph, the number of Award Units that
vest on the applicable Vest Date for each Measurement Period shall be based
(after certification by the Committee as described below) on the relative total
stockholder return (“Relative TSR”) percentile ranking of the Company for each
Measurement Period, provided Participant is, and has remained continuously since
the Award Date through each applicable Vest Date, employed by the Company or a
Subsidiary. Participant shall not be considered to have terminated employment
for purposes of the vesting requirements during a leave of absence that is
protected under local law (which may include, but is not limited to, a
maternity, paternity, disability, medical, or military leave), provided that
such period shall not exceed the maximum leave of absence period protected by
local law. Following the completion of each Measurement Period, the Committee
shall determine and certify, on or before each Vest Date, in accordance with the
requirements of Section 162(m) of the Code the Relative TSR percentile ranking
for the applicable Measurement Period and the number of Award Units that vest
according to the performance terms set forth in Appendix B; provided, however,
that the Committee retains discretion to reduce, but not increase


1

--------------------------------------------------------------------------------





the number of Award Units that would otherwise vest as a result of the Company’s
Relative TSR percentile ranking for each Measurement Period. 


PLEASE READ ALL OF APPENDIX A, APPENDIX B AND APPENDIX C WHICH CONTAIN THE
SPECIFIC TERMS AND CONDITIONS OF THE AWARD.






ELECTRONIC ARTS INC.                 
/s/ Jacob J. Schatz
Jacob J. Schatz
Senior Vice President and General Counsel


ACCEPTANCE:


By accepting this Award and signing below, Participant hereby acknowledges that
a copy of the Plan, as amended, and a copy of the Prospectus are available upon
request from the Company’s Stock Administration department and can also be
accessed electronically. Participant represents that Participant has read and
understands the terms and conditions thereof, and accepts the Award subject to
all the terms and conditions of the Plan, the Award, including appendices
thereto. Participant acknowledges that there may be adverse tax consequences due
to the Award and that Participant should consult a tax advisor to determine his
or her actual tax consequences. Participant must accept this Award by executing
and delivering a paper or electronic version to the Company within thirty (30)
days. Otherwise the Company may, at its discretion, rescind the Award in its
entirety.






 
 
 
 
 
Participant Signature
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Date
 
 
 
 



2

--------------------------------------------------------------------------------






APPENDIX A
ELECTRONIC ARTS INC.
PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD


1.Award. Each Award Unit represents the unsecured right to receive one share of
Electronic Arts Inc. common stock, $0.01 par value per share (“Common Stock”),
subject to certain restrictions and on the terms and conditions contained in
this Restricted Stock Unit Award (“Award”), and the Electronic Arts’ 2000 Equity
Incentive Plan, as amended (the “Plan”). In the event of any conflict between
the terms of the Plan and this Award, including appendices thereto, the terms of
the Plan shall govern. Any terms not defined herein shall have the meaning set
forth in the Plan.


2.Award Date. The Award Date shall be the date on which the Committee makes the
determination to grant such Restricted Stock Units, unless otherwise specified
by the Committee. The Award will be delivered to Participant within a reasonable
time after the Award Date.


3.No Stockholder Rights. The Award does not entitle Participant to any rights of
a stockholder of Common Stock. The rights of Participant with respect to the
Award shall remain forfeitable at all times prior to the date on which such
rights become vested.


4.Conversion of Award Units; Issuance of Common Stock. No Shares of Common Stock
shall be issued to Participant prior to each Vest Date. Except as set forth in
Section 7 below, after any Award Units vest, the Company shall promptly cause to
be issued in book-entry form, registered in Participant’s name or in the name of
Participant’s legal representatives, beneficiaries or heirs, as the case may be,
Common Stock in payment of such vested whole Award Units; provided, however,
that in the event such Award Units do not vest on a day during which the Common
Stock is quoted on the NASDAQ Global Select Market (or traded on such other
principal national securities market or exchange on which the Common Stock may
then be listed) (“Trading Day”), the Company shall cause Award Shares to be
issued on the next Trading Day following the date on which such Award Units
vest; provided, further, that in no event shall the Company cause such Shares to
be issued later than two (2) months after each Vest Date. For purposes of this
Award, the date on which vested Award Units are converted into Common Stock
shall be referred to as the “Conversion Date.”


5.Fractional Award Units. In the event Participant is vested in a fractional
portion of an Award Unit (a “Fractional Portion”), such Fractional Portion shall
not be converted into a share or issued to Participant. Instead, the Fractional
Portion shall remain unconverted until the final Vest Date for the Award Units;
provided, however, if Participant vests in a subsequent Fractional Portion prior
to the final Vest Date for the Award Units and such Fractional Portion taken
together with a previous Fractional Portion accrued by Participant under this
Award would equal or be greater than a whole Share, then such Fractional
Portions shall be converted into one Share; provided, further, that following
such conversion, any remaining Fractional Portion shall remain unconverted. Upon
the final Vest Date, the value of any remaining Fractional Portion(s) shall be
rounded up to the


A-1

--------------------------------------------------------------------------------





nearest whole Award Unit at the same time as the conversion of the remaining
Award Units and issuance of Common Stock described in Section 4 above.


6.Restriction on Transfer. Neither the Award Units nor any rights under this
Award may be sold, assigned, transferred, pledged, hypothecated or otherwise
disposed of by Participant other than by will or by the laws of descent and
distribution, and any such purported sale, assignment, transfer, pledge,
hypothecation or other disposition shall be void and unenforceable against the
Company. Notwithstanding the foregoing, Participant may, in the manner
established by the Committee, designate a beneficiary or beneficiaries to
exercise Participant’s rights and receive any property distributable with
respect to the Award Units upon Participant’s death.


7.Forfeiture Upon Termination of Employment.


(a)    Except as otherwise provided in Section 7(b), 7(c) or 10(b) hereof in the
event that Participant’s employment or service is Terminated for any reason, any
unvested Award Units that are not yet vested as of the date of Termination shall
be forfeited immediately upon such Termination, as described in Section 12(l)
below.


(b)    In the event of a Termination due to the death of Participant, the
Participant’s unvested Award Units will vest in full, provided, however, the
Common Stock subject to such vested Award Units will not be released until the
regularly scheduled Vest Date for each Measurement Period. The number of Common
Stock released on each Vest Date will be determined based upon the actual
Relative TSR percentile ranking for the applicable Measurement Period.


(c)    In the event of a Termination due to the Disability of Participant, the
Participant shall vest in a pro-rata portion of the Award Units on each
remaining Vest Date in the Performance Period thereafter, with such number of
Award Units vesting to be determined based upon the actual Relative TSR
percentile ranking for the applicable Measurement Period, as set forth in
Appendix B, and the number of months worked by the Participant during the
Measurement Period, based upon the following pro-ration formula:


Number of Award Units determined to vest on each Vest Date multiplied by the
number of calendar months worked by Participant from (i) April 3, 2016 through
the date of Termination due to Disability divided by (i) twelve (12) for the 1st
Measurement Period; (ii) twenty-four (24) for the 2nd Measurement Period; and
(iii) thirty-six (36) for the 3rd Measurement Period.


Participant shall be deemed to have worked a calendar month if Participant has
worked
any portion of that month. The Committee’s determination of vested Award Units
shall be in whole Award Units only and will be binding on the Participant.


8.Forfeiture Upon Termination of Performance Period. Any Award Units that do not
vest, pursuant to the terms of Appendix B, for the Performance Period shall be
forfeited.


A-2

--------------------------------------------------------------------------------







9.Suspension of Award and Repayment of Proceeds for Contributing Misconduct. If
at any time the Committee reasonably believes that a Participant, other than an
Outside Director, has engaged in an act of misconduct, including, but not
limited to an act of embezzlement, fraud or breach of fiduciary duty during the
Participant’s employment that contributed to an obligation to restate the
Company’s financial statements (“Contributing Misconduct”), the Committee may
suspend the vesting of the Award pending a determination of whether an act of
Contributing Misconduct has been committed. If the Committee determines that a
Participant has engaged in an act of Contributing Misconduct, then the Award
will terminate immediately upon such determination and the Committee may require
Participant to repay to the Company, in cash and upon demand, the Award Proceeds
(as defined below) resulting from any sale or other disposition (including to
the Company) of Shares issued or issuable upon the vesting of the Award if the
sale or disposition was effected during the twelve-month period following the
first public issuance or filing with the SEC of the financial statements
required to be restated. The term “Award Proceeds” means, with respect to any
sale or other disposition (including to the Company) of Shares issued or
issuable upon vesting of Award Units, an amount determined appropriate by the
Committee to reflect the effect of the restatement on the Company’s stock price,
up to the amount equal to the market value per Share at the time of such sale or
other disposition multiplied by the number of Shares sold or disposed of. The
return of Award Proceeds is in addition to and separate from any other relief
available to the Company due to the Participant’s Contributing Misconduct. Any
determination by the Committee with respect to the foregoing shall be final,
conclusive and binding on all interested parties. For any Participant who is
designated as an “executive officer”, the determination of the Committee shall
be subject to the approval of the Board of Directors.


10.Change of Control.


(a)Upon a Change of Control prior to the expiration of the Performance Period,
the Committee shall certify the Relative TSR percentile ranking as of the
effective date of the Change of Control (the “CoC TSR percentile ranking”) for
the current Measurement Period, as set forth in Appendix B. The CoC TSR
percentile ranking shall thereafter be applied to determine the number of shares
that vest on each remaining Vest Date in the Performance Period or pursuant to
section 10(b), and no other performance terms applicable thereto shall have any
force or effect for purposes of determining the vesting of the Award Units.


(b)Notwithstanding any provision to the contrary under the Electronic Arts Inc.
Key Employee Continuity Plan (the “Continuity Plan”) or subsection (a) above,
and subject to the timely execution, return, and non-revocation of a Severance
Agreement and Release, unvested Award Units, shall automatically vest: (i) as of
the date of the Participant’s Termination of employment with the Company if such
Termination occurs during the time period beginning on the effective date of the
Change of Control and ending on the first anniversary of the effective date of
the Change of Control; and provided further that the Termination is initiated by
the Company without Cause, or by Participant for Good Reason (as these terms are
defined in Section 10(c)); or (ii) as of the effective date of the


A-3

--------------------------------------------------------------------------------





date of the Change of Control if a Participant’s employment is Terminated
without Cause during the two (2) months immediately preceding a Change of
Control, and such Termination is made in connection with the Change of Control,
as determined by the Committee in its sole discretion; provided that in the case
of either clause (i) or clause (ii) of this provision, such employment
Termination meets the criteria for a “separation from service” as defined in
Treas. Reg. §1.409A-1(h).


(c)For purposes of this Award Agreement:


(i) “Cause” means (i) the continued failure by Participant to substantially
perform Participant’s duties with the Company (other than any such failure
resulting from Participant’s incapacity due to physical or mental illness), (ii)
the engaging by Participant in conduct which is demonstrably injurious to the
Company or any of its affiliates, monetarily or otherwise, (iii) Participant
committing any felony or any crime involving fraud, breach of trust or
misappropriation or (iv) any breach or violation of any agreement or written
code of conduct relating to Participant’s employment with the Company where the
Company, in its sole discretion, determines that such breach or violation
materially and adversely affects the Company or any of its affiliates.


(ii)“Change of Control” means the occurrence of an event as set forth in any one
of the following paragraphs:


(1)any Person (as defined in Section 3(a)(9) of the Securities Exchange Act of
1934, as amended, as modified and used in Sections 13(d) and 14(d) thereof,
except that such term shall not include (A) the Company or any of its
affiliates, (B) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its subsidiaries, (C) an
underwriter temporarily holding securities pursuant to an offering of such
securities or (D) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company) is or becomes the Beneficial Owner (as
defined in Rule 13d-3 of the Securities Exchange Act of 1934, as amended),
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such Person any securities acquired directly
from the Company other than securities acquired by virtue of the exercise of a
conversion or similar privilege or right unless the security being so converted
or pursuant to which such right was exercised was itself acquired directly from
the Company) representing 50% or more of (X) the then outstanding shares of
common stock of the Company or (Y) the combined voting power of the Company’s
then outstanding voting securities entitled to vote generally in the election of
directors; or


(2)the following individuals cease for any reason to constitute a majority of
the number of directors then serving on the Board (the “Incumbent Board”):
individuals who, as of the date of this Award, constitute the Board and any new
director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including, without
limitation, a consent solicitation, relating to the election of directors of the
Company) whose appointment or election by the


A-4

--------------------------------------------------------------------------------





Board or nomination for election by the Company’s stockholders was approved or
recommended by a vote of at least two-thirds of the directors then still in
office who either were directors on the date of this Award, or whose
appointment, election or nomination for election was previously so approved or
recommended; or


(3)there is consummated a merger or consolidation of the Company or any
Subsidiary of the Company with any other corporation, other than a merger or
consolidation pursuant to which (A) the voting securities of the Company
outstanding immediately prior to such merger or consolidation will continue to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) more than 50% of the
outstanding shares of common stock and the combined voting power of the
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the Company or such surviving entity or any
parent thereof outstanding immediately after such merger or consolidation; (B)
no Person will become the Beneficial Owner, directly or indirectly, of
securities of the Company or such surviving entity or any parent thereof
representing 50% or more of the outstanding shares of common stock or the
combined voting power of the outstanding voting securities entitled to vote
generally in the election of directors (except to the extent that such ownership
existed prior to such merger or consolidation); and (C) individuals who were
members of the Incumbent Board will constitute at least a majority of the
members of the board of directors of the corporation (or any parent thereof)
resulting from such merger or consolidation; or


(4)the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, (A) more than 50% of the outstanding shares
of common stock and the combined voting power of the outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of which (or of any parent of such entity) is owned by stockholders of
the Company in substantially the same proportions as their ownership of the
Company immediately prior to such sale; (B) in which (or in any parent of such
entity) no Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 50% or more of the outstanding shares of
common stock resulting from such sale or disposition or the combined voting
power of the outstanding voting securities entitled to vote generally in the
election of directors (except to the extent that such ownership existed prior to
such sale or disposition); and (C) in which (or in any parent of such entity)
individuals who were members of the Incumbent Board will constitute at least a
majority of the members of the board of directors.


(iii)“Good Reason” means: the occurrence without Participant’s written consent,
of any of the following on or after the date of a Change of Control:




A-5

--------------------------------------------------------------------------------





(1)a change in the location of Participant’s principal place of business by more
than 50 miles when compared to Participant’s principal place of business
immediately before the Change of Control; and


(A) a more than 10% reduction in Participant’s annual base salary in effect
immediately before the Change of Control; (B) a more than 10% reduction in
Participant’s target annual bonus or incentive opportunity from that in effect
immediately before the Change of Control, or (C) a more than 10% reduction in
Participant’s total target annual cash compensation, including without
limitation, annual base salary and target annual bonus or incentive opportunity,
from that in effect immediately before the Change of Control; and (D) with
respect to only those Participants in the position of CEO, CFO, Chief Talent
Officer, EVP Legal and Business Affairs, SVP Tax and Treasury, General Counsel
or Chief Accounting Officer of the Company on the Award Date, the occurrence
without the affected Participant’s written consent, on or after the date of a
Change of Control, of a material reduction in Participant’s authority, duties,
or responsibilities, including, without limitation, a material diminution in the
authority, duties, or responsibilities of the supervisor to whom Participant is
required to report, which shall include a requirement that a Participant report
to a corporate officer or employee instead of reporting directly to the board of
directors of a corporation (or similar governing body with respect to an entity
other than a corporation), when compared to Participant’s authority, duties, or
responsibilities, or the authority, duties or responsibilities of the supervisor
to whom Participant is required to report, immediately before the Change of
Control.


(2)Notwithstanding the foregoing, Good Reason shall exist only if the following
conditions are met: (A) Participant gives the Company written notice of his or
her intention to terminate employment with the Company for Good Reason; (B) such
notice is delivered to the Company within 90 days of the initial existence of
the condition giving rise to the right to terminate for Good Reason, and at
least 30 days in advance of the date of termination; (C) the Company fails to
cure the alleged Good Reason to the reasonable satisfaction of Participant prior
to Participant’s termination, and (D) the events described in the preceding
sentence, singly or in combination, result in a material negative change in
Participant’s employment relationship with the Company, so that Participant’s
termination effectively constitutes an involuntary separation from service
within the meaning of Section 409A of the Code.


(iv)“Severance Agreement and Release” means the written separation agreement and
release substantially in the form set forth in Appendix C, as may be amended
from time to time.


(d)Anything to the contrary in this Award or the Plan notwithstanding, in the
event that following the Award Date and prior to a Change of Control the
Committee determines, in its sole discretion, that the Award would fail to
qualify as “qualified performance-based compensation” as described in Section
162(m)(4)(C) of the Code because of the provisions of Section 10(b) the
Committee may adopt such amendments (including with retroactive effect) to the
provisions of Section 10(b) , including eliminating the effect of the provisions
of Section 10(b), that the Committee reasonably determines, in


A-6

--------------------------------------------------------------------------------





its sole discretion, are required to preserve the treatment of the Award as
qualified performance-based compensation under Section 162(m) of the Code prior
to a Change of Control. Notwithstanding the foregoing, nothing in the proceeding
sentence provides the Committee with any rights or discretion that is not itself
permitted under Section 162(m).
 
11.Section 280G Provision. If Participant, upon taking into account the benefit
provided under this Award and all other payments that would be deemed to be
“parachute payments” within the meaning of Section 280G of the Code
(collectively, the “280G Payments”), would be subject to the excise tax under
Section 4999 of the Code, notwithstanding any provision of this Award to the
contrary, Participant’s benefit under this Award shall be reduced to an amount
equal to (i) 2.99 times Participant’s “base amount” (within the meaning of
Section 280G of the Code), (ii) minus the value of all other payments that would
be deemed to be “parachute payments” within the meaning of Section 280G of the
Code (but not below zero); provided, however, that the reduction provided by
this sentence shall not be made if it would result in a smaller aggregate
after-tax payment to Participant (taking into account all applicable federal,
state and local taxes including the excise tax under Section 4999 of the Code).
Participant’s benefit hereunder shall be reduced prior to any benefit owing to
Participant under the Continuity Plan may be reduced pursuant to Section 2.11 of
the Continuity Plan. Unless the Company and Participant otherwise agree in
writing, all determinations required to be made under this Section 11, and the
assumptions to be used in arriving at such determinations, shall be made in
writing in good faith by the accounting firm serving as the Company’s
independent public accountants immediately prior to the events giving rise to
the payment of such benefits (the “Accountants”). For the purposes of making the
calculations required under this Section 11, the Accountants may make reasonable
assumptions and approximations concerning the application of Sections 280G and
4999 of the Code. The Company shall bear all costs the Accountants may
reasonably incur in connection with any calculations contemplated by this
Section 11.


12.Acknowledgement of Nature of Plan and Award. In accepting the Award,
Participant acknowledges that:


(a)the Plan is established voluntarily by the Company, it is discretionary in
nature, and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan;


(b)the Award is voluntary and occasional and does not create any contractual or
other right to receive future awards of Award Units, or benefits in lieu of
Award Units, even if Award Units have been granted repeatedly in the past;


(c)all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;


(d)nothing in the Plan or the Award shall confer on Participant any right to
continue in the employ of, or other relationship with, the Company or
Participant’s employer or limit in any way the right of the Company or
Participant’s employer to


A-7

--------------------------------------------------------------------------------





Terminate Participant’s employment or service relationship at any time, with or
without cause;


(e)Participant’s participation in the Plan is voluntary;


(f)the Award Units are an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company or
Participant’s employer, and which is outside the scope of Participant’s
employment or service contract, if any;


(g)notwithstanding any other provisions of the Plan or this Award, this Award is
intended to provide tax-qualified performance based compensation in accordance
with Section 162(m)(4)(C) of the Code to Participant. Accordingly, this Award
shall be construed consistent with that intent;


(h)the Award Units are not part of normal or expected compensation or salary for
any purposes, including, but not limited to, calculating any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments and in no event may be considered as compensation for, or relating in
any way to, past services for the Company or Participant’s employer;


(i)in the event that Participant is not an employee of the Company, the Award
and Participant’s participation in the Plan will not be interpreted to form an
employment or service contract or relationship with the Company; and
furthermore, the Award will not be interpreted to form an employment or service
contract or relationship with Participant’s employer or any Subsidiary;


(j)the future value of the underlying Shares of Common Stock is unknown and
cannot be predicted with certainty;


(k)in consideration of the Award, no claim or entitlement to compensation or
damages shall arise from termination of the Award Units or diminution in value
of the Award Units or Shares of Common Stock received upon vesting of the Award
Units resulting from Termination of Participant’s employment by the Company or
Participant’s employer (for any reason whatsoever and whether or not in breach
of local labor laws), and Participant irrevocably releases the Company and
Participant’s employer from any such claim that may arise; if, notwithstanding
the foregoing, any such claim is found by a court of competent jurisdiction to
have arisen, then, by accepting the Award, Participant will be deemed
irrevocably to have waived his or her entitlement to pursue such claim;


(l)except as otherwise provided by the Committee or pursuant to Section 10(b)
hereof, in the event of Termination of Participant’s employment (whether or not
in breach of local labor laws), Participant’s right to receive an Award and vest
in the Award Units under the Plan, if any, will terminate effective as of the
date that Participant is no


A-8

--------------------------------------------------------------------------------





longer actively employed and will not be extended by any notice period mandated
under local law (e.g., active employment would not include a period of “garden
leave” or similar period pursuant to local law); the Committee shall have the
exclusive discretion to determine when Participant is no longer actively
employed for purposes of his or her Award;


(m)the Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding Participant’s participation in the
Plan, or Participant’s acquisition or sale of the underlying Shares of Common
Stock; and


(n)Participant is hereby advised to consult with his or her own tax, legal and
financial advisors regarding Participant’s participation in the Plan before
taking any action related to the Plan.


13.Tax Withholding. Regardless of any action the Company or Participant’s
employer takes with respect to any or all income tax, social insurance, payroll
tax, payment on account or other applicable taxes (“Tax Items”) in connection
with the Award, Participant hereby acknowledges and agrees that the ultimate
liability for all Tax Items legally due by Participant is and remains the
responsibility of Participant. Further, if Participant has become subject to tax
in more than one jurisdiction between the date of grant and the date of any
relevant taxable or tax withholding event, as applicable, Participant
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.


(a)Participant acknowledges and agrees that the Company and/or Participant’s
employer: (i) make no representations or undertakings regarding the treatment of
any Tax Items in connection with any aspect of the Award, including, but not
limited to, the grant or vesting of the Award Units, the subsequent sale of
Shares of Common Stock acquired under the Plan and the receipt of any dividends;
and (ii) do not commit to structure the terms of the Award or any aspect of the
Award to reduce or eliminate Participant’s liability for Tax Items.


(b)Prior to delivery of Shares of Common Stock upon the vesting of the Award
Units (“Award Shares”), Participant must pay or make adequate arrangements
satisfactory to the Company and/or Participant’s employer to satisfy all
withholding obligations for Tax Items of the Company and/or Participant’s
employer. In this regard, Participant authorizes the Company and/or
Participant’s employer, at their discretion and if permissible under local law,
to satisfy the obligations with regard to all Tax Items legally payable by
Participant by one or a combination of the following:


(i)withholding Shares from the delivery of the Award Shares, provided that the
Company only withholds a number of Shares with a Fair Market Value equal to or
below the minimum withholding amount for Tax Items, provided, however, that in
order to avoid issuing fractional Shares, the Company may round up to the next
nearest number of whole Shares, as long as the Company


A-9

--------------------------------------------------------------------------------





issues no more than a single whole Share in excess of the minimum withholding
obligation for Tax Items. For example, if the minimum withholding obligation for
Tax Items is $200 and the Fair Market Value of the Common Stock is $20 per
share, then the Company may withhold up to ten (10) Shares from the delivery of
Award Shares on the Conversion Date. The Company or Participant’s employer will
remit the total amount withheld for Tax Items to the appropriate tax
authorities; or


(ii)withholding from Participant’s wages or other cash compensation paid to
Participant by the Company and/or Participant’s employer; or


(iii)selling or arranging for the sale of Award Shares.


Participant shall pay to the Company or Participant’s employer any amount of Tax
Items that the Company or Participant’s employer may be required to withhold as
a result of Participant’s participation in the Plan that cannot be satisfied by
one or more of the means previously described. The Company may refuse to deliver
the Award Shares if Participant fails to comply with his or her obligations in
connection with the Tax Items as described in this section.


14.Compliance with Laws and Regulations. The issuance and transfer of Common
Stock shall be subject to compliance by the Company and Participant with all
applicable requirements of federal, state and non-U.S. laws and with all
applicable requirements of any stock exchange or national market system on which
the Company’s Common Stock may be listed at the time of such issuance or
transfer. The Company is not required to issue or transfer Common Stock if to do
so would violate such requirements.


15.Data Privacy. Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of his or her
personal data as described in the Award and any other Award materials by and
among, as applicable, Participant’s employer, the Company and any Subsidiary for
the exclusive purpose of implementing, administering and managing Participant’s
participation in the Plan.


Participant understands that the Company and Participant’s employer may hold
certain personal information about him or her, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all awards
or any other entitlement to shares of stock awarded, canceled, exercised,
vested, unvested or outstanding in Participant’s favor, for the exclusive
purpose of implementing, administering and managing the Plan (“Data”).


Participant understands that Data will be transferred to E*Trade Financial
Services, Inc. or such other stock plan service provider as may be selected by
Participant or as may be selected by the Company in the future, which is
assisting the Company with the implementation, administration and management of
the Plan. Participant understands that the recipients of the Data may be located
in the United States or elsewhere, and that the recipients’ country (e.g., the
United States) may have different data privacy laws and


A-10

--------------------------------------------------------------------------------





protections than Participant’s country. Participant understands that he or she
may request a list with the names and addresses of any potential recipients of
the Data by contacting Participant’s local human resources representative.
Participant authorizes the Company, E*Trade Financial Services, Inc. and any
other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing Participant’s
participation in the Plan. Participant understands that Data will be held only
as long as is necessary to implement, administer and manage Participant’s
participation in the Plan. Participant understands that he or she may, at any
time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing
Participant’s local human resources representative. Participant understands,
however, that refusing or withdrawing his or her consent may affect
Participant’s ability to participate in the Plan. For more information on the
consequences of Participant’s refusal to consent or withdrawal of consent,
Participant understands that he or she may contact his or her local human
resources representative.


16.Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Award or future awards made under the Plan
by electronic means or request Participant’s consent to participate in the Plan
by electronic means. Participant hereby consents to receive such documents by
electronic delivery and, if requested, agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or
another third party designated by the Company.


17.Authority of the Board and the Committee. Any dispute regarding the
interpretation of the Award shall be submitted by Participant, Participant’s
employer, or the Company, forthwith to either the Board or the Committee, which
shall review such dispute at its next regular meeting. The resolution of such a
dispute by the Board or Committee shall be final and binding on Participant,
Participant’s employer, and/or the Company.


18.No Deferral of Compensation. Payments made pursuant to this Plan and Award
are intended to qualify for the “short-term deferral” exemption from Section
409A of the Code. The Company reserves the right, to the extent the Company
deems necessary or advisable in its sole discretion, to unilaterally amend or
modify the Plan and/or this Award agreement to ensure that all Awards are made
in a manner that qualifies for exemption from or complies with Section 409A of
the Code, provided however, that the Company makes no representations that the
Award will be exempt from Section 409A of the Code and makes no undertaking to
preclude Section 409A of the Code from applying to this Award.




A-11

--------------------------------------------------------------------------------





19.Governing Law and Choice of Venue. The Award as well as the terms and
conditions set forth in the Plan shall be governed by, and subject to, the law
of the State of California. For purposes of litigating any dispute that arises
directly or indirectly from the relationship of the parties evidenced by the
Award, the parties hereby submit to and consent to the exclusive jurisdiction of
the State of California and agree that such litigation shall be conducted only
in the courts of San Mateo County, California, or the federal courts for the
United States for the Northern District of California, and no other courts,
where this grant is made and/or to be performed.


20.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award.


21.Language. If Participant has received this Award agreement or any other
document related to the Plan translated into a language other than English and
if the translated version is different than the English version, the English
version will control unless otherwise prescribed by local law.


22.Agreement Severable. In the event that any provision in this Award agreement
is held to be invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Award agreement.


23.Entire Agreement. The Award, including the appendices thereto, and the Plan
constitute the entire agreement of the parties and supersede all prior
undertakings and agreements with respect to the subject matter hereof.






















A-12

--------------------------------------------------------------------------------






APPENDIX B
ELECTRONIC ARTS INC.
PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD


Performance Vesting Terms


1.     Performance Period. The performance period for the Award Units shall be
the period of time beginning April 3, 2016 and ending on March 30, 2019 (the
“Performance Period”). During the Performance Period there will be three (3)
separate measurement periods of the Company’s Relative TSR (each a “Measurement
Period”). Each Measurement Period has a corresponding vest date (the “Vest
Date”) on which Award Units will vest.


The Start Dates, End Dates and Vest Dates for the First, Second and Third
Measurement Periods are:
 
First Measurement Period
Second Measurement Period
Third Measurement
Period
Start Date
April 3, 2016
April 3, 2016
April 3, 2016
End Date
April 1, 2017
March 31, 2018
March 30, 2019
Vest Date
May 16, 2017
May 16, 2018
May 16, 2019



2.    Target Number of Award Units. The Target Number of Award Units for each
Measurement Period is:
 
First Measurement Period
Second Measurement Period
Third Measurement Period
Target Number of Award Units
 
 
 



3.    Performance Measure. The Performance Measure for the Performance Period is
Relative TSR, as defined below.


4.    Vesting Scale. Subject to the Negative TSR Limitation, as defined below,
the number of Award Units that may vest for each Measurement Period will be
determined by multiplying the Target Number of Award Units by the Maximum Vest
Percentage that corresponds to the Company’s Relative TSR percentile ranking
according to the following schedule (the “Vesting Scale”):
 
Relative TSR
Percentile Ranking
 
Maximum Vest
Percentage
 
≥ 94th percentile
 
= 200%
 
61st to 93rd percentile
 
=100% plus 3% for each percentile>60th
TARGET
60th percentile
 
= 100%
 
11th to 59th percentile
 
= 100% minus 2% for each percentile<60th
 
≤ 10th percentile
 
= 0%



If, based solely on the Vesting Scale above, less than the Target Number of
Award Units vest for a Measurement Period, then a number of unvested Award Units
equal to the Target Number of


B-1

--------------------------------------------------------------------------------





Award Units for the Measurement Period minus the number of Award Units vested
for the Measurement Period vested (“Remaining Award Units”) may remain
outstanding and vest in a subsequent Measurement Period, as set forth below in
Section 5 “Maximum Number of Award Units”.
5.     Maximum Number of Award Units. Following each Measurement Period, the
maximum number of award units that may vest on the corresponding Vest Date for
the Measurement Period will be determined in accordance with methodology set
forth in this Section 5 (“Maximum Number of Award Units”) as follows:
(i)First Measurement Period:


(1)The number of Award Units that vest will be between 0% and 200% of the Target
Number of Award Units stated for the First Measurement Period, as determined in
accordance with the Vesting Scale and subject to the Committee’s discretion.


(2) If the Maximum Vest Percentage for the First Measurement Period is less than
100%, then the Remaining Award Units will remain outstanding and may
incrementally vest, in accordance with the Vesting Scale, on the Vest Date
immediately following the next Measurement Period for which the Company’s
Relative TSR Percentile Ranking exceeds the Relative TSR Percentile Ranking for
the First Measurement Period.
Example 1:
 
Target Number of Award Units for First Measurement Period = 25,000
Relative TSR Percentile Ranking for First Measurement Period = 40th percentile
 
 
Vesting
 
 
Ÿ
60% of the Target Number of Award Units for the First Measurement Period may
vest (15,000 shares).
 
 
Remaining Award Units
 
 
Ÿ
40% of the Target Number of Award Units for First Measurement Period (10,000
Award Units) will remain outstanding and may vest for the Second or Third
Measurement Period if the Relative TSR Percentile Ranking is greater than the
40th percentile.



(ii)Second Measurement Period:


(1)The number of Award Units that vest will be between 0% and 200% of the Target
Number of Award Units stated for the Second Measurement Period, as determined in
accordance with Vesting Scale and subject to the Committee’s discretion. In
addition:


a.if the Company’s Relative TSR Percentile Ranking for the Second Measurement
Period is greater than the Relative TSR Percentile Ranking for the First
Measurement Period and is equal to or exceeds the 60th percentile, then all of
the Remaining Award Units from the First Measurement Period may vest; or


b.if the Company’s Relative TSR Percentile Ranking for the Second Measurement
Period is greater than the Relative TSR Percentile Ranking for the First
Measurement Period, but less than the 60th percentile, an additional number of
the Remaining


B-2

--------------------------------------------------------------------------------





Award Units from the First Measurement Period may vest to the extent that the
number of Award Units cumulatively vested in accordance with the Vesting Scale
for the First Measurement Period and Second Measurement Period reflects vesting
for both periods at the higher Relative TSR Percentile Ranking achieved in the
Second Measurement Period.


(2) If the Maximum Vest Percentage for the Second Measurement Period is less
than 100%, then a number of Remaining Award Units will remain outstanding and
may incrementally vest, in accordance with the Vesting Scale, on the Vest Date
for the Third Measurement Period, if the Company’s Relative TSR Percentile
Ranking exceeds the Relative TSR Percentile Ranking for the First and/or Second
Measurement Periods, with such number of Remaining Award Units to be equal to
the sum of:


a. the Target Number of Award Units for the First Measurement Period; minus the
number of Award Units vested, to date, for the First Measurement Period; and


b. the Target Number of Award Units for the Second Measurement Period minus the
number of Award Units vested for the Second Measurement Period.


Example 2:
 
Target Number of Award Units for Second Measurement Period = 25,000
Relative TSR Percentile Ranking for First Measurement Period = 40th percentile
Relative TSR Percentile Ranking for the Second Measurement Period =
50th percentile
 
 
Vesting
 
 
Ÿ
80% of the Target Number of Award Units for the Second Measurement Period may
vest (20,000 shares), plus
Ÿ
20% of the Target Number of Award Units from the First Measurement Period (5,000
shares), which represents the incremental difference between (a) the percentage
of the Target Number of Award Units vested for the First Measurement Period
(60%) and (b) the Maximum Vest Percentage (80%) achieved for the Second
Measurement Period.
 
 
Remaining Award Units
 
 
Ÿ
20% of the Target Number of Award Units for First Measurement Period (5,000
Award Units) will remain outstanding and may vest for the Third Measurement
Period if the Relative TSR Percentile Rank for the Third Measurement Period is
greater than the 50th percentile; and
Ÿ
20% of the Target Number of Award Units for the Second Measurement Period (5,000
Award Units) will remain outstanding and may vest for the Third Measurement
Period, if the Relative TSR Percentile Rank for the Third Measurement Period is
greater than the 50th percentile.



(iii)    Third Measurement Period:
(1)The number of Award Units that vest will be between 0% and 200% of the Target
Number of Award Units stated for the Third Measurement Period as determined in
accordance with the Vesting Scale and subject to the Committee’s discretion. In
addition:


a.If the Company’s Relative TSR Percentile Ranking for the Third Measurement
Period is greater than the Relative TSR Percentile Ranking for the First and/or


B-3

--------------------------------------------------------------------------------





Second Measurement Period and is equal to or exceeds 60, then all of the
Remaining Award Units from the First Measurement Period and the Second
Measurement Period may vest.


b.If the Company’s Relative TSR Percentile Ranking for the Third Measurement
Period is greater than the Relative TSR Percentile Ranking for the First
Measurement Period and/or the Second Measurement Period, but less than 60, an
additional number of the Remaining Award Units from the First Measurement Period
and/or Second Measurement Period may vest to the extent that the number of Award
Units cumulatively vested for each of the First, Second and Third Measurement
Periods reflects vesting for all three periods at the Relative TSR Percentile
ranking achieved for the Third Measurement Period.


Example 3:
 
Target Number of Award Units for Third Measurement Period = 25,000
Relative TSR Percentile Ranking for First Measurement Period = 40th percentile
Relative TSR Percentile Rank for the Second Measurement Period = 50th percentile
Relative TSR Percentile Rank for the Third Measurement Period = 58th percentile
 
 
Vesting
 
 
Ÿ
96% of the Target Number of Award Units for the Third Measurement Period may
vest (24,000 shares), plus
Ÿ
16% of the Target Number of Award Units from the First Measurement Period (4,000
shares) which represents the incremental difference between (a) the percentage
of the Target Number of Award Units cumulatively vested for the First
Measurement Period and Second Measurement Period (80%) and (b) the Maximum Vest
Percentage (96%) achieved for the Third Measurement Period; plus
Ÿ
16% of the Target Number of Award Units from the Second Measurement Period
(4,000 shares), which represents the incremental difference between the
percentage of the Target Number of Award Units vested for the Second Measurement
Period (80%) and the Maximum Vest Percentage (96%) achieved for the Third
Measurement Period.


 
 
Remaining Award Units
 
 
Ÿ
All Remaining Award Units, if any, shall be cancelled following the final Vest
Date of the Performance Period.



(iv)     Notwithstanding Sections 5(i) through (iii) above, for any Measurement
Period for which the Company’s TSR is negative, the Maximum Number of Awards
Units that vest shall not exceed the Target Number of Award Units for that
Measurement Period plus the Remaining Award Units, if any, even if the Relative
TSR Percentile Ranking of the Company is equal to or exceeds the 60th percentile
(the “Negative TSR Limitation”).
6.     Determination of Relative TSR. “Relative TSR” means the Company’s Total
Stockholder Return relative to the Total Stockholder Returns of the other Group
Companies. Relative TSR will be determined by ranking the Group Companies from
the highest to lowest according to their respective Total Stockholder Return,
then calculating the Relative TSR percentile ranking of the Company relative to
the other Group Companies as follows:






B-4

--------------------------------------------------------------------------------





 
 
 
 
(
R-1
)
 
P
 
1
 
 
 
 
N-1
 
 
 
 
 
 



Where:


“P” represents the Relative TSR percentile ranking rounded to the nearest whole
percentile


“R” represents the Company’s ranking among the Group Companies


“N” represents the number of Group Companies


“Total Stockholder Return” means the number calculated by dividing (i) the
Closing Average Share Value minus the Opening Average Share Value (in each case
adjusted to take into consideration the cumulative amount of dividends per share
for the Measurement Period, assuming reinvestment, as of the of applicable
ex-dividend date, of all cash dividends and other cash distributions (excluding
cash distributions resulting from share repurchases or redemptions by the
Company) paid to stockholders) by (ii) the Opening Average Share Value.


“Opening Average Share Value” means the average of the daily closing prices per
share of a Group Company’s stock as reported on the NASDAQ for all Trading Days
in the 90 calendar days immediately following and including April 3, 2016.


“Closing Average Share Value” means the average of the daily closing prices per
share of a Group Company’s stock as reported on the NASDAQ for all Trading Days
in the Closing Average Period.


“Closing Average Period” means (i) in the absence of a Change of Control of the
Company, the 90 calendar days immediately prior to and including April 1, 2017
for the First Measurement Period; the 90 calendar days immediately prior to and
including March 31, 2018 for the Second Measurement Period; and the 90 calendar
days immediately prior to and including March 30, 2019 for the Third Measurement
Period; or (ii) in the event of a Change of Control, the 90 calendar days
immediately prior to and including the effective date of the Change of Control.


“Group Companies” means those companies listed in the NASDAQ-100 Index on April
3, 2016. The Group Companies may be changed as follows:


(i) In the event of a merger, acquisition or business combination transaction of
a Group Company with or by another Group Company, the surviving entity shall
remain a Group Company;


(ii) In the event of a merger, acquisition, or business combination transaction
of a Group Company with or by another company that is not a Group Company, or
“going private transaction” where the Group Company is not the surviving entity
or is otherwise no longer publicly traded, the company shall no longer be a
Group Company; and


(iii) In the event of a bankruptcy of a Group Company, such company shall remain
a Group Company and its stock price will continue to be tracked for purposes of
the Relative TSR


B-5

--------------------------------------------------------------------------------





calculation. If the company liquidates, it will remain a Group Company and its
stock price will be reduced to zero for all remaining Measurement Periods in the
Performance Period.


7.     Award Vesting. The Committee will certify the Relative TSR percentile
ranking of the Company after the End Date of each Measurement Period and
determine the actual number of Award Units that vest for that Measurement Period
on or before each applicable Vest Date.








B-6

--------------------------------------------------------------------------------






APPENDIX C


FORM OF
SEVERANCE AGREEMENT AND RELEASE




This SEVERANCE AGREEMENT AND RELEASE (this “Agreement”) is made as of
[___________________], 200[_], by and between Electronic Arts Inc., a Delaware
corporation, with its principal place of business at 209 Redwood Shores Parkway,
Redwood City, California 94065-1175 (which together with its affiliates and
subsidiaries, if any, will hereinafter collectively be called “Employer”) and
[_______________________], an individual residing at
[______________________________] (“Employee”).


A.    Employee has been employed by Employer since on or about
[____________________]. [Employer and Employee have entered into a New
Hire/Proprietary Information Agreement dated as of [_______________] (the “New
Hire/Proprietary Information Agreement”)]1 


B.    The Electronic Arts Inc. Key Employee Continuity Plan (as such plan may be
amended from time to time, the “Plan”) and the Electronic Arts Inc. Restricted
Stock Unit Award (“Award”), dated [_________] sets forth certain rights,
benefits and obligations of the parties arising out of Employee’s employment by
Employer and the severance of such employment in connection with a Change in
Control as determined in accordance with the Plan and Award.


C.    Employee recognizes that this Agreement will automatically be revoked and
Employee shall forfeit any benefit to which he or she may be entitled under the
Plan and Award unless Employee submits an executed copy of this Agreement [or
similar agreement to be provided to persons employed by the Company outside the
United States] to the Employer on or before [____________].


NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
below, and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, Employer and Employee agree as follows:


1.    Termination of Employment Relationship. The relationship between Employee
and Employer shall terminate as of ___________________ (the “Separation Date”).
[Note that Separation Date cannot be later than the date the agreement is signed
or the release will not provide the Company with full protection.]


2.    Employee Severance. In consideration of Employee’s undertakings set forth
in this Agreement, Employer will pay Employee $[__________________] in
accordance with the terms of the Plan, plus such other benefits as are provided
under the terms of the Plan,


_______
1 To be included if Employee has signed a New Hire/Proprietary Information
Agreement.


C-1

--------------------------------------------------------------------------------







the Award and this Agreement. Such payment and benefits will be less all
applicable deductions(including, without limitation, any federal, state or local
tax withholdings). Such payment and benefits are contingent upon the execution
of this Agreement by Employee and Employee’s compliance with all terms and
conditions of this Agreement, the Plan and Award. Employee agrees that if this
Agreement does not become effective, Employer shall not be required to make any
further payments or provide any further benefits to Employee pursuant to this
Agreement, the Plan and Award and shall be entitled to recover all payments and
be reimbursed for all benefits already made or provided by it (including
interest thereon). Except for Employee’s final paycheck and the amounts and
benefits set forth herein and in the Plan, Employee acknowledges and agrees that
Employer has already paid Employee any and all wages, salary, benefit payments
and/or other payments owed to Employee from Employer, and that no further
payments, amounts or benefits are owed or will be owed. Employee further
acknowledges and agrees that the amounts and benefits received under this
Section 2 exceed that to which Employee would be entitled under Employer’s
policies, practices, and benefit plans, if any.


3.    Release of Employer. In consideration of the obligations of Employer
described in Paragraph 2 above, Employee hereby completely releases and forever
discharges Employer, its related corporations, divisions and entities, its
predecessors, successors, and assigns, and its and each of their current and
former officers, directors, employees and agents, (collectively referred to as
the “Releasees”) from all claims, rights, demands, actions, liabilities and
causes of action of any kind whatsoever, known and unknown, which Employee may
have or have ever had against the Releasees (“claims”) including without
limitation all claims arising from or connected with Employee’s employment by
the Employer and his or her separation from employment, whether based in tort or
contract (express or implied) or on federal, state or local law or regulation.
Employee has been advised that Employee’s release does not apply to any rights
or claims that may arise after the date that this Agreement is signed by the
Employee (the “Effective Date”). This Agreement shall not affect Employee’s
rights under the Older Workers Benefit Protection Act to have a judicial
determination of the validity of the release contained herein. [Note: release to
be reviewed in each case for purposes of compliance with laws of applicable
jurisdiction.]


4.    Acknowledgment. Employee understands and agrees that this is a final
release and that Employee is waiving all rights now or in the future to pursue
any remedies available under any employment related cause of action against the
Releasees, including without limitation claims of wrongful discharge, emotional
distress, defamation, harassment, discrimination, retaliation, breach of
contract or covenant of good faith and fair dealing, claims of violation of the
California Labor Code and claims under Title VII of the Civil Rights Act of
1964, as amended, the Equal Pay Act of 1963, the Civil Rights Act of 1866, as
amended, the Americans with Disabilities Act, the Age Discrimination in
Employment Act (the “ADEA”), the Family and Medical Leave Act, the California
Family Rights Act, the California Fair Employment and Housing Act, the Employee
Retirement Income Security Act, and any other laws and regulations relating to
employment. Employee further acknowledges and agrees that Employee has received
all leave to which Employee is entitled under all federal, state, and local laws
and regulations related to leave from employment, including, but not limited


C-2

--------------------------------------------------------------------------------





to, the Family and Medical Leave Act, the California Family Rights Act, and
California worker’s compensation laws. [Note: release to be reviewed in each
case for purposes of compliance with laws of applicable jurisdiction.]


5.    Waiver of California Civil Code. Employee hereby expressly waives the
provision of California Civil Code Section 1542 which provides as follows:


A general release does not extend to claims which the creditor does not know or
suspect to exist in his/her favor at the time of executing the release, which if
known by him/her must have materially affected his/her settlement with the
debtor.


Employee acknowledges that the waiver of this Section of the California Civil
Code set forth above is an essential and material term of this release, and that
Employee has read this provision, and intends these consequences even as to
unknown claims which may exist at the time of this release.
6.    Covenant Not to Sue. Employee represents that Employee has not filed or
commenced any proceeding against the Releasees and agrees that at no time in the
future will Employee file or maintain any charge, claim or action of any kind,
nature and character whatsoever against the Releasees, or cause or knowingly
permit any such charge, claim or action to be filed or maintained, in any
federal, state or municipal court, administrative agency or other tribunal,
arising out of any of the matters covered by this Agreement, except as provided
in the following sentence. Notwithstanding Employee’s release and waiver of
remedies under the ADEA, this Agreement and the above covenant not to sue do not
affect enforcement of the ADEA by the Equal Employment Opportunity Commission
(“EEOC”), nor preclude Employee from (i) filing an ADEA charge with the EEOC,
(ii) participating in an ADEA investigation or proceeding conducted by the EEOC,
or (iii) initiating a proceeding regarding the enforceability of this Agreement
with respect to ADEA rights and remedies. If Employee initiates any lawsuit or
other legal proceeding in contravention of this covenant not to sue (other than
a proceeding regarding the enforceability of this Agreement with respect to ADEA
rights and remedies), Employee shall be required to immediately repay to
Employer the full consideration paid to Employee pursuant to Paragraph 2 above,
regardless of the outcome of Employee’s legal action.


7.    Nondisclosure of Agreement. Employee will maintain the fact and terms of
this Agreement and any payments made by Employer in strict confidence and will
not disclose the same to any other person or entity (except Employee’s legal
counsel, spouse and accountant) without the prior written consent of Employer.
The parties agree that this confidentiality provision is a material term of this
Agreement. A violation of the promise of nondisclosure shall be a material
breach of this Agreement. It is acknowledged that in the event of such a
violation, it will be impracticable or extremely difficult to calculate the
actual damages and, therefore, the parties agree that upon a breach, in addition
to whatever rights and remedies Employer may have at law and in equity, Employee
will pay to Employer as liquidated damages, and not as a penalty, the sum of
Five Hundred Dollars ($500.00) for each such breach and each repetition thereof.


C-3

--------------------------------------------------------------------------------







[8.    Return of Property; Confidentiality; Inventions. 2
(a)    Employee represents that Employee does not have in Employee’s possession
any records, documents, specifications, or any confidential material or any
equipment or other property of Employer.


(b)    Employee represents that Employee has complied with and will continue to
comply with Paragraphs 3 and 4 of the New Hire/Proprietary Information Agreement
pertaining to Proprietary Information (as defined therein), and will preserve as
confidential all confidential information pertaining to the business of Employer
and its customers, licensees and affiliates.


(c)    Employee represents that Employee has complied with and will continue to
comply with Paragraphs 5 and 6 of the New Hire/Proprietary Information Agreement
pertaining to Inventions (as defined therein).


(d)    Employee acknowledges and agrees that the New Hire/Proprietary
Information Agreement will continue in full force and effect following his/her
separation from the employ of Employer.]


[8.    Return of Property; Confidentiality; Inventions. 3


(a)    Employee represents that Employee does not have in Employee’s possession
any records, documents, specifications, or any confidential material or any
equipment or other property of Employer.


(b)    Employee understands and acknowledges that all Proprietary Information
(as defined below) is the sole property of Employer and its assigns. Employee
hereby assigns to Employer any rights Employee may have in all Proprietary
Information. At all times, Employee shall keep in confidence and trust all
Proprietary Information, and Employee will not use or disclose any Proprietary
Information or anything relating to it without the prior written consent of
Employer. Employee represents that Employee has delivered to Employer all
materials, documents and data of any nature containing or pertaining to any
Proprietary Information and has not taken and will not take with Employee any
such materials, documents or data or any reproduction thereof. “Proprietary
Information” means any information of a confidential or secret nature that may
have been learned or developed by Employee during the period of Employee’s
employment by Employer and which (i) relates to the business of Employer or to
the business of any customer or supplier of Employer, or (ii) has been created,
discovered or developed by, or has otherwise become known to Employer and has
commercial value in the business in which Employer is engaged. By way of
illustration, but not limitation, Proprietary Information includes trade
secrets, processes, formulas, computer programs, data, know‑how, inventions,
improvements, techniques, marketing plans, product plans, strategies, forecasts,
personnel information and customer lists.
_______
2 To be used for Employees who have signed a New Hire/Proprietary Information
Agreement.
3 To be used for Employees who have NOT signed a New Hire/Proprietary
Information Agreement.


C-4

--------------------------------------------------------------------------------





(c)    Employee represents that Employee has disclosed or will disclose in
confidence to Employer, or any persons designated by it, all Inventions (as
defined below) that have been made or conceived or first reduced to practice by
Employee during Employee’s employment with Employer (or thereafter if Invention
uses Proprietary Information of Employer). All such Inventions are the sole and
exclusive property of Employer and its assigns, and Employer and its assigns
shall have the right to use and/or to apply for patents, copyrights or other
statutory or common law protections for such Inventions in any and all
countries. Employee agrees to assist Employer in every proper way (but at
Employer’s expense) to obtain and from time to time enforce patents, copyrights
and other statutory or common law protections for such Inventions in any and all
countries. To that end, Employee has executed or will execute all documents for
use in applying for and obtaining such patents, copyrights and other statutory
or common law protections therefore and enforcing same, as Employer may desire,
together with any assignments thereof to Employer or to persons designated by
Employer. Employer shall compensate Employee at a reasonable rate for any time
after the Separation Date actually spent by Employee at Employer’s request on
such assistance. “Inventions” means all inventions, improvements, original works
or authorship, formulas, processes, computer programs, techniques, know‑how and
data, whether or not patentable or copyrightable, made or conceived or first
reduced to practice or learned by Employee, whether or not in the course of
Employee’s employment.]


[(d)    Employee has been notified and understands that the provisions of
Paragraph 8(c) above do not apply to an Invention which qualifies fully under
the provisions of Section 2870 of the California Labor Code, which states as
follows: 4


(i)    Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer's equipment,
supplies, facilities, or trade secret information except for those inventions
that either:


(1)
Relate at the time of conception or reduction to practice of the invention to
the employer's business, or actual or demonstrably anticipated research or
development of the employer; or



(2)
Result from any work performed by the employee for the employer.



(ii)    To the extent a provision in an employment agreement purports to require
an employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (i), the provision is against the public policy of
this state and is unenforceable.]


_______
4 This Subsection (d) is to be included for California employees only.


C-5

--------------------------------------------------------------------------------





[(d)    The provisions of Paragraph 8(c) above do not apply to an Invention for
which all of the following are true:5


(i)    The Invention was developed entirely on Employee’s own time;


(ii)    Employee developed the Invention away from Employer’s facilities, and
entirely without using the Employer’s equipment, supplies, or trade secret
information;


(iii)    The Invention does not relate to the business or any anticipated
research or development of Employer; and


(iv)    The Invention does not result from, and is not the extension of, any
work done by Employee for Employer.]        


9.    Non-Disparagement. Without limiting the foregoing, Employee agrees that
Employee will not make statements or representations to any other person, entity
or firm which may cast Employer, or its directors, officers, agents or
employees, in an unfavorable light, which are offensive, or which could
adversely affect Employer’s name or reputation or the name or reputation of any
director, officer, agent or employee of Employer. The parties agree that the
provisions of this Paragraph 9 are material terms of this Agreement.


10.    Cooperation with Employer. Employee agrees that Employee will cooperate
with Employer, its agents, and its attorneys with respect to any matters in
which Employee was involved during Employee’s employment with Employer or about
which Employee has information, will provide upon request from Employer all such
information or information about any such matter, will be available to assist
with any litigation or potential litigation relating to Employee’s actions as an
employee of Employer, and will testify truthfully in any legal proceeding
related to his or her employment with Employer.


11.    Non-Solicitation. [In accordance with the terms of the New
Hire/Proprietary Information Agreement, until]6/[Until]7 the [first] anniversary
of the Separation Date, Employee agrees not to recruit, solicit or induce, or
attempt to induce, any employee or employees of Employer to terminate their
employment with, or otherwise cease their relationship with, Employer.


12.    No Assignment By Employee. This Agreement, and any of the rights
hereunder, may not be assigned or otherwise transferred, in whole or in part by
Employee.






_______
5 Subsection (d) is to be included for non-California employees only.
6 To be used for Employees who have signed a New Hire/Proprietary Information
Agreement.
7 To be used for Employees who have NOT signed a New Hire/Proprietary
Information Agreement.


C-6

--------------------------------------------------------------------------------





13.    Arbitration. Any and all controversies arising out of or relating to the
validity, interpretation, enforceability, or performance of this Agreement will
be solely and finally settled by means of binding arbitration. Any arbitration
shall be conducted in accordance with the then-current Employment Dispute
Resolution Rules of the American Arbitration Association. The arbitration will
be final, conclusive and binding upon the parties. All arbitrator’s fees and
related expenses shall be divided equally between the parties. Further, each
party shall bear its own attorney's fees and costs incurred in connection with
the arbitration.


14.    Equitable Relief. Each party acknowledges and agrees that a breach of any
term or condition of this Agreement may cause the non-breaching party
irreparable harm for which its remedies at law may be inadequate. Each party
hereby agrees that the non-breaching party will be entitled, in addition to any
other remedies available to it at law or in equity, to seek injunctive relief to
prevent the breach or threatened breach of the other party’s obligations
hereunder. Notwithstanding Paragraph 13, above, the parties may seek injunctive
relief through the civil court rather than through private arbitration if
necessary to prevent irreparable harm.


15.    No Admission. The execution of this Agreement and the performance of its
terms shall in no way be construed as an admission of guilt or liability by
either Employee or Employer. Both parties expressly disclaim any liability for
claims by the other.


16.    Consultation With Counsel and Time to Consider. Employee has been advised
to consult an attorney before signing this Agreement. Employee acknowledges that
Employee has been given the opportunity to consult counsel of Employee’s choice
before signing this Agreement, and that Employee is fully aware of the contents
and legal effect of this Agreement. Employee acknowledges that Employer has
provided Employee with a list, which is Attachment A to this Agreement, of the
job titles and ages of all employees being terminated on the Separation Date as
well as the ages of the employees with the same titles who are not being
terminated (“OWBPA Information”). Employee has been given [21/45] days from
receipt of the OWBPA Information to consider this Agreement.


17.    Right to Revoke.


(a)    Employee and Employer have seven days from the date Employee signs this
Agreement to revoke it in a writing delivered to the other party. After that
seven-day period has elapsed, this Agreement is final and binding on both
parties.


(b)    Employee acknowledges and understands that if Employee fails to provide
the Employer with an executed copy of this Agreement by the date indicated in
paragraph C on the first page of this Agreement, Employer’s offer to enter into
this Agreement and/or its execution of this Agreement is automatically revoked
and Employee shall forfeit all rights under the Plan and Award.




C-7

--------------------------------------------------------------------------------





18.    Severability. It is the desire and intent of the parties that the
provisions of this Agreement shall be enforced to the fullest extent permissible
under the laws and public policies applied in each jurisdiction in which
enforcement is sought. Accordingly, although Employer and Employee consider the
restrictions contained in this Agreement to be reasonable for the purpose of
preserving Employer’s goodwill and proprietary rights, if any provision or
portion of this Agreement shall be determined to be invalid or unenforceable for
any reason, the remaining provisions or portions of this Agreement shall be
unaffected thereby and shall remain in full force and effect to the fullest
extent permitted by law.


19.    Entire Agreement. This Agreement together with the Plan, Award [and the
New Hire/Proprietary Information Agreement]8 represents the complete
understanding of Employee and Employer with respect to the subject matter
herein.


20.    Notices. Notices or other communications given pursuant to this Agreement
shall be given in accordance with the Plan.


21.    Governing Law. This Agreement will be construed and enforced in
accordance with the laws of [________________].


22.    Counterparts. This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same agreement.




BY SIGNING THIS AGREEMENT, YOU STATE THAT:
(a)YOU HAVE READ THIS AGREEMENT AND HAVE HAD SUFFICIENT TIME TO CONSIDER ITS
TERMS;


(b)YOU UNDERSTAND ALL OF THE TERMS AND CONDITIONS OF THIS AGREEMENT AND KNOW
THAT YOU ARE GIVING UP IMPORTANT RIGHTS, INCLUDING, WITHOUT LIMITATION, THOSE
ARISING UNDER THE ADEA;


(c)YOU AGREE WITH EVERYTHING IN THIS AGREEMENT;


(d)YOU ARE AWARE OF your RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS
AGREEMENT AND HAVE BEEN ADVISED OF SUCH RIGHT;


(e)YOU HAVE SIGNED THIS AGREEMENT KNOWINGLY AND VOLUNTARILY; AND








_______
8 To be included for Employees who have signed a New Hire/Proprietary
Information Agreement.




C-8

--------------------------------------------------------------------------------





(f)THIS AGREEMENT INCLUDES A RELEASE BY YOU OF ALL KNOWN AND UNKNOWN CLAIMS AS
OF ITS EFFECTIVE DATE, AND NO CLAIMS ARISING AFTER ITS EFFECTIVE DATE ARE WAIVED
OR RELEASED IN THIS AGREEMENT.




[ELECTRONIC ARTS INC.]
 
[EMPLOYEE NAME]
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
Signature:
 
 
Name:
[__________]
 
Date:
 
 
Title:
General Counsel
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name:
[__________]
 
 
 
 
Title:
Chief Human Resources Officer
 
 
 





C-9

--------------------------------------------------------------------------------





Attachment A to Severance Agreement and Release


This notice contains the information that is required to be provided to you by
the Older Workers Benefit Protection Act.


The following is a listing of the job titles and ages of (a) persons who were
selected for termination and offered enhanced severance benefits for signing the
Severance Agreement and Release, and (b) all individuals in the same job
classification or organizational unit who were not selected:


Table 1 - Positions Selected or Eligible for Severance Package


Job Class or Group
Job Title
Age
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Table 2 - Positions Not Selected or Ineligible for Severance Package


Job Class or Group
Job Title
Age
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





C-10